In re: John Easom applying for writ of habeas corpus.
Application denied. Showing made does not justify the exercise of our jurisdiction.
BARHAM, J.,
is of the opinion that an evidentiary hearing should be ordered. If any of the five (5) guilty pleas have-been the subject of hearings on post conviction applications in the lower court, we should order a record of that evidence to be forwarded. On the face of the record before us accused did not have counsel or waive counsel on the plea in 1958 or on the four pleas in 1962.